Citation Nr: 0939543	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility in April 
2007.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 
1973. 

This matter is on appeal from determinations by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Biloxi, Mississippi and the South Central VA Health Care 
Network (SCVAHCN).

In the substantive appeal, which was submitted in March 2008, 
the Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in an August 2009 statement, he expressed 
his desire to have a decision made on his appeal without his 
testimony.  As such, the Board will proceed with appellate 
review of his appeal.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.

2.  The Veteran incurred unauthorized medical expenses due to 
treatment for a renal stone at a private medical facility in 
April 2007.

3.  The Veteran had not been under treatment at a VA facility 
for over 24 months prior to his private medical treatment in 
April 2007.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred at a private medical facility in April 2007 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment or 
reimbursement from VA concerning the medical expenses 
incurred at a private medical facility in April 2007.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met:  

(a) The care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2009); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as 
discussed above, 38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009). 

The above-listed criteria are conjunctive, not disjunctive; 
all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if a veteran satisfied the 
requirements for such payment.

That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary: (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.

Under the revised version, "emergency treatment" is 
continued until such time as the Veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

Evidence of record reflected that the Veteran was treated on 
April 28, 2007, at a private medical facility for a renal 
stone.  He reported right lateral lower back pain, flank 
pain, nausea, and vomiting.  Abdominal and pelvic CT reports 
revealed a 1.8 x 5 millimeter stone in the distal right 
ureter causing mild right hydroureter and hypdronephrosis, 
additional nonobstructing renal stones bilaterally, and 
diffuse fatty infiltration of the liver. 

An undated printout from VA showed that the Veteran was not 
service-connected for any disorder, had no additional 
eligibilities identified, and had no health insurance.  
However, the printout did reveal that an MRI at a private 
facility had been authorized by VA in November 2003.  A 
search for VA treatment records dated from April 2005 to 
April 2007 did not yield any results.  An Appointment Event 
Log from the VA Medical Center showed that his appointment 
was made on April 23, 2007, and actually held in May 2007.

A review of the record revealed that in June 2007, VA 
received medical bills and medical records that the private 
medical facility submitted for payment related to emergency 
treatment for a renal stone in April 2007.  The record 
reflected that payment for the medical care rendered in April 
2007 was denied by the Biloxi VAMC in June 2007 and then by 
the SCVAHCN in December 2007 on the basis that the Veteran 
did not receive treatment from VA within the 24-month period 
preceding the furnishing of the emergency care in question.

As an initial matter, the Board notes that the care rendered 
to the Veteran for a renal stone in April 2007 was not for a 
service-connected disability.  Moreover, it does not appear 
from the record that he had been awarded service connection 
for any disorder at any time.  Thus, this disorder was not 
associated with and/or aggravating a service-connected 
disability.  

Further, he does not have a total service-connected 
disability permanent in nature, and the record does not 
reflect that this was an injury, illness, or dental condition 
in the case of a veteran who was participating in a 
rehabilitation program and who was medically determined to be 
in need of hospital care or medical services for reasons set 
forth in 38 C.F.R. § 17.47(i).  

After a review of the file, the Board finds that the Veteran 
does not meet the initial requirement for payment or 
reimbursement under 38 U.S.C.A. § 1728, also shown in 38 
C.F.R. § 17.120(a) (2009).  Thus, an analysis of the 
remaining requirements is not necessary.  As all three 
criteria must be met in order to establish entitlement to 
reimbursement for medical expenses under 38 U.S.C.A. § 1728, 
he cannot establish reimbursement under this statute.  
Zimick, 11 Vet. App. at 49.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the criteria set forth in the inclusive list at 38 C.F.R. § 
17.1002 are not met.  Therefore, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to him by this Board 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as 
revised, effective October 10, 2008, is to be given 
retroactive effect.  Regardless of whether the version 
effective prior to October 10, 2008, or the version effective 
since October 10, 2008, is applied, the result is the same.  
For the reasons set forth below, the Veteran's appeal 
concerning payment or reimbursement under 38 U.S.C.A. § 1725 
is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 
1725 for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In 
this case, the Veteran failed to meet subsection (e) as 
delineated in 38 C.F.R. § 17.1002. Evidence of record does 
not show that at the time for the emergency treatment in 
April 2007, he was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of the emergency treatment.  

As the criteria under the Millennium Act are conjunctive, 
this failure to satisfy 38 C.F.R. § 17.1002(e) precludes a 
grant of the requested payment/reimbursement, and an analysis 
of the remaining factors is thus unnecessary.

The Board has also considered the Veteran's assertions that 
he received VA treatment prior to his April 2007 treatment at 
the private medical facility.  He further asserted that after 
calling VA and complaining of very severe pain, he was told 
by VA to could go the emergency room nearest to his home in 
April 2007. 

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, the 
Board nonetheless attributes greater probative weight to the 
medical findings of skilled, unbiased, medical professionals 
than to his statements made in conjunction with his claim for 
reimbursement of medical expenses.  See Cartright, 2 Vet. 
App. at 25.  In addition, the Veteran has specifically stated 
that he only filed out an application and financial report in 
on April 23, 2007, and was not scheduled for an actual 
medical appointment until May 2007.  

In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical treatment that the Veteran 
received from a private medical facility in April 2007, under 
the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  
Accordingly, the appeal must be denied.

Finally, there is no indication in the Veterans Claims 
Assistance Act of 2000 (VCAA) that Congress intended the act 
to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-
132 (2009). 

However, the Court has held that VCAA is not applicable to 
appeals involving the distribution of benefits, such as 
accrued benefits, as opposed to appeals involving the actual 
entitlement to the benefit.  Sims v. Nicholson, 19 Vet. App. 
453 (2006).  In addition, the Court found that it was clear 
that a "claimant" for VCAA purposes includes an individual 
seeking proceeds of a decreased veteran's National Service 
Life Insurance (NSLI) policy.  Gordon v. Nicholson, 21 Vet. 
App. 270, 278-83 (2007).  The Board notes that claims for 
reimbursement of medical expenses do involve a claimant 
seeking actual entitlement to a benefit.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the VAMC.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial VAMC determination by way of 
letters sent to the Veteran in June and December 2007 that 
fully addressed all four notice elements.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, he was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  

Furthermore, the claim for reimbursement of medical expenses 
was readjudicated, and a statement of the case (SOC) was 
issued in February 2008.  Consequently, the Board finds that 
the duty to notify has been satisfied.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 
the RO has obtained service treatment records and determined 
that there were no available VA outpatient treatment records 
relevant to the claim.  The Veteran submitted private 
treatment records and a VA appointment log.  Additionally, no 
expert medical opinion is necessary in this case, as a 
medical issue in not in question.

Moreover, the Veteran's statements in support of his claim 
are of record.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility in April 2007 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


